Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed January 21, 2022.
	This is a TRACK ONE application.
	All previous rejections are withdrawn.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nicholas Bertram on February 8, 2022.
Examiner’s Amendments to the Claims:
Please amend the claims as follows:
	1. (currently amended) A method of quantifying expression of a protein of interest with high temporal resolution comprising: 
	a) providing a cell expressing a large fragment of a split fluorescent protein, wherein the large fragment of the split fluorescent protein does not fluoresce until the large fragment of the split fluorescent protein associates with a corresponding small portion of the split fluorescent protein; 
	b) transfecting the cell with a vector comprising a nucleic acid molecule comprising: 			

	ii) a second nucleic acid sequence encoding the small fragment of the split fluorescent protein; and 
	iii) a third nucleic acid sequence encoding a protein translation (PTR) linker protein comprising a protein quantification reporter (PQR) portion that is cleaved during translation and an inert portion; 
	wherein at least PQR portion of the PTR linker protein is located between the nucleic acid sequence encoding the protein of interest and the nucleic acid sequence encoding the small fragment of the split fluorescent protein; 
	c) expressing the nucleic acid molecule of b) in said cell, wherein the protein of interest and the small fragment of the split fluorescent protein are cleaved apart at the PQR portion of the PTR linker protein, resulting in a stochiometric ratio of the small fragment of the split fluorescent protein and the protein of interest; and
	produced when and the small fragment of the split fluorescent protein associate
	2. (currently amended) The method as defined in claim 1, wherein the nucleic acid sequence encoding the PQR portion and the inert portion of the PTR linker protein 
	3. (currently amended) The method as defined in claim 1, wherein the nucleic acid sequence encoding the  PQR portion of the PTR linker proteinnucleic acid sequence encoding inert portion of the PTR linker protein from the nucleic acid sequence encoding a PQR portion of the PTR linker protein.  
	4. (original) The method as defined in claim 1, wherein the nucleic acid molecule is a deoxyribonucleic acid molecule.  
	5. (original) The method as defined in claim 1, wherein the cell is part of an organism comprising many of the cells.  
	6. (cancelled.)  
	7. (original) The method as defined in claim 1, wherein the quantifying is performed using a linear regression technique.  
encoding the PQR portion of the PTR linker encodes amino acid sequence 
	9-18. (cancelled)  
	19. (original) A nucleic acid molecule encoding a small fragment of a split Dendra fluorescent protein comprising a nucleic acid sequence of SEQ ID NO. 22, wherein the small fragment of the split Dendra fluorescent protein is configured to associate with a large fragment of the split Dendra fluorescent protein to fluoresce.  
	20. (currently amended) A method of generating fluorescence comprising transfecting a cell with a vector comprising the nucleic acid molecule of claim 19 said cell expresses a large fragment of the split Dendra fluorescent protein, and wherein fluorescence is generated when the small fragment of the split Dendra fluorescent protein is translated within the cell and combines with the large fragment of the split Dendra fluorescent protein.
								

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656